70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Oren Gene GAMBLE, Sr., Appellant,v.Mike KEMNA;  Lynda Durham;  Ellis McSwain;  A.L. Huffendick;Lea Pemberton;  William Creason, Appellees.
No. 95-1840.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 1, 1995.Filed Dec. 6, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Oren Gene Gamble, Sr., appeals from the final order entered in the District Court1 granting defendants summary judgment in his 42 U.S.C. Sec. 1983 (1988) action.  After de novo review, we conclude that no error of law appears and we affirm the judgment of the District Court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B. We conclude the District Court properly denied Gamble's motions to compel, and we deny all pending motions.


2
The judgment is affirmed.



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri